[exhibit10bppih2018restri001.jpg]
2018 PPIH EMPLOYEE RESTRICTED STOCK UNIT GRANT RESTRICTED STOCK UNIT AGREEMENT
UNDER THE 2017 OMNIBUS STOCK INCENTIVE PLAN, AS AMENDED JUNE 13, 2017 GRANTEE:
__________ NO. OF AWARD UNITS: ____________ This Agreement (the “Agreement”)
evidences the award of ___________ restricted stock units (each, a “Award Unit,”
and collectively, the “Award Units”), entitling the grantee to receive one share
of Common Stock (a “Share”) on a future date, that Perma-Pipe International
Holdings, Inc., a Delaware corporation (the “Company”), has granted to you,
________________, effective as of ____________ (the “Grant Date”), pursuant to
the 2017 Omnibus Stock Incentive Plan, as Amended June 13, 2017 (the “Plan”) and
conditioned upon your agreement to the terms described below. All of the
provisions of the Plan are expressly incorporated into this Agreement. NOW,
THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties agree as follows: 1. Terminology. Unless otherwise provided
in this Agreement, capitalized words used herein are defined in the Glossary at
the end of this Agreement, or, if no definition is provided in this Agreement or
the Glossary, such capitalized words shall have the same definitions as in the
Plan. 2. Vesting. (a) All of the Award Units are nonvested and forfeitable as of
the Grant Date. (b) So long as your Service is continuous from the Grant Date
through the applicable date upon which vesting is scheduled to occur, . _____ of
the Award Units will vest and become nonforfeitable on _____, 2019, . _____ of
the Award Units will vest and become nonforfeitable on _____, 2020, . _____ of
the Award Units will vest and become nonforfeitable on _____, 2021, . _____ of
the Award Units will vest and become nonforfeitable on _____, 2022. (c)
Notwithstanding Section 2(b), one hundred percent of the Award Units will become
vested and nonforfeitable as of immediately before and contingent upon the
occurrence of a Change in Control, so long as your Service is continuous from
the Grant Date, through the date of the Change in Control. (d) If your Service
ceases by reason of your permanent disability (as defined in Section 22(e)(3) of
the Code) or death, then for one year after the date you become permanently
disabled or your death, the Award Units will continue to vest and become
nonforfeitable as set forth in Section 2(b) as though your Service was
continuous through the one year anniversary of your date of disability or death,
as applicable, and any Units that do not vest in accordance with this subsection
shall be forfeited; provided, however, if the Company (or an Affiliate)
reasonably determines following your termination due to death or disability that
you could have been terminated for Cause had all the facts been known to the
Company (or an Affiliate) at the time of your death or disability, as
applicable, then you shall forfeit all rights with respect to any unvested Award
Units. Employee Restricted Stock Unit Grant - US 4836-6702-6798.6



--------------------------------------------------------------------------------



 
[exhibit10bppih2018restri002.jpg]
(e) Except as otherwise specified in this Section 2, unless otherwise determined
by the Administrator in its sole discretion, none of the Award Units will become
vested and nonforfeitable after your Service ceases. 3. Settlement of Units. The
Company shall deliver to you (or a designated broker) a whole number of Shares
equal to the number of Units (if any) that vest pursuant to this Agreement,
subject to withholding of any taxes (as provided in Section 7 below). Such
delivery shall take place as soon as administratively practicable following the
vesting date, but in no event more than 30 days after the applicable vesting
date. 4. Effect of Termination of Employment or Service. If your Service ceases
for any reason except as otherwise specified in Section 2, all Award Units that
are not then vested and nonforfeitable will be immediately forfeited by you. 5.
Restrictions on Transfer. (a) Your Award Units may not be sold, assigned,
transferred, pledged, hypothecated or disposed of in any way (whether by
operation of law or otherwise), except by will or the laws of descent and
distribution, and shall not be subject to execution, attachment or similar
process. (b) You hereby represent and warrant to the Company as follows: (i) You
will hold any Shares transferred to you upon the vesting of the Award Units for
your own account for investment only and not with a view to, or for resale in
connection with, any “distribution” of the Shares within the meaning of the
Securities Act. (ii) You understand that the Company may, in its discretion,
impose restrictions on the sale, pledge or other transfer of the Shares
transferred to you upon the vesting of the Award Units (including the placement
of appropriate legends on stock certificates and the issue of stop transfer
instructions to the Company’s Transfer Agents) if, in the judgment of the
Company, such restrictions are necessary or desirable to comply with the
Securities Act, the securities laws of any State or any other law. (iii) You are
aware that your investment in the Company is a speculative investment that has
limited liquidity and is subject to the risk of complete loss. (c) Any attempt
to dispose of the Award Units or Shares received upon settlement of the Award
Units in contravention of the restrictions set forth in this Section 5 shall be
null and void and without effect. The Company shall not be required to (i)
transfer on its books any Shares that have been sold or transferred in
contravention of this Agreement or (ii) treat as the owner of the Shares, or
otherwise accord voting, dividend, or liquidation rights to any transferee to
whom the Shares have been transferred in contravention of this Agreement. 6.
Stockholder Rights and Dividend Equivalents. You shall not have any rights of a
stockholder with respect to the Shares underlying the Award Units (including,
without limitation, any voting rights or any right to dividends), until the
Shares have been issued hereunder. If, however, a cash dividend record date
occurs after the Grant Date and prior to the settlement date, then on the date
that such dividend is paid to Company stockholders, you shall be credited with
“dividend equivalents” in an amount equal to the dividends that would have been
paid to you if you had owned a number of Shares equal to the number of Award
Units that are outstanding hereunder as of such record date. Such dividend
equivalents will accrue and be paid to you in cash at the same time and to the
same extent that the related Award Units vest. If you forfeit any Award Units,
then you will also forfeit any related accrued dividend equivalents. Employee
Restricted Stock Unit Grant - US



--------------------------------------------------------------------------------



 
[exhibit10bppih2018restri003.jpg]
7. Tax Withholding. (a) You hereby agree to make adequate provision for foreign,
federal, state and local taxes required by law to be withheld, if any, which
arise in connection with the grant, vesting, or settlement, of the Award Units.
If you wish to satisfy your tax withholding obligations by delivering proceeds
from the sale of Shares that are issued under this Agreement on the market, then
you should execute Exhibit A to this Agreement and return it to the Company by
the deadline set forth therein. If you have not timely executed Exhibit A to
this Agreement, then you shall, immediately upon notification of the amount of
withholding taxes due, if any, pay to the Company in cash or by check the amount
necessary to satisfy any withholding obligations. The Company (and its
Affiliates) shall also have the right to deduct from any compensation or any
other payment of any kind due you (including withholding the issuance or
delivery of Shares hereunder) the amount of any federal, state, local or foreign
taxes required by law to be withheld as a result of the grant, vesting or
settlement of the Award Units in whole or in part; provided, however, that the
value of the Shares withheld or redeemed may not exceed the maximum statutory
rate associated with the transaction to the extent necessary for the Company to
avoid an accounting charge. If you do not pay the amount necessary to satisfy
any withholding obligations when requested, the Company may refuse to issue any
Shares under this Agreement. (b) You hereby acknowledge that you have been
advised by the Company to seek independent tax advice from your own advisors
regarding the tax consequences of this Award. You may not rely on the Company,
its Affiliates, or any of their officers, directors or employees for tax or
legal advice regarding this Award. You acknowledge that you have sought tax and
legal advice from your own advisors regarding this Award or have voluntarily and
knowingly foregone such consultation. 8. Adjustments for Corporate Transactions
and Other Events. (a) Stock Dividend, Stock Split and Reverse Stock Split. Upon
a stock dividend of, or stock split or reverse stock split affecting, the Common
Stock, the number of outstanding Award Units shall, without further action of
the Administrator, be adjusted to reflect such event. The Administrator shall
make adjustments, in its discretion, to address the treatment of fractional
Shares with respect to the Award Units as a result of the stock dividend, stock
split or reverse stock split; provided that such adjustments do not result in
the issuance of fractional Shares. Adjustments under this Section 8 will be made
by the Administrator, whose determination as to what adjustments, if any, will
be made and the extent thereof will be final, binding and conclusive. (b)
Non-Change in Control Transactions. Upon any change affecting the Common Stock,
the Company or its capitalization, by reason of a spin-off, split-up, dividend,
recapitalization, merger, consolidation or share exchange, other than any such
change that is part of a transaction resulting in a Change in Control, the
Administrator shall make any adjustments with respect to the Award Units as the
Administrator determines to be appropriate and equitable. The Administrator’s
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive. (c) Unusual or Nonrecurring
Events. The Administrator shall make, in its discretion, adjustments in the
terms and conditions of, and the criteria included in, Award Units in
recognition of unusual or nonrecurring events affecting the Company, or the
financial statements of the Company or any Affiliate, or of changes in
applicable laws, regulations, or accounting principles, whenever the
Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan; provided that no such adjustment shall be
made in contravention of Section 409A of the Code (“Code Section 409A”) with
respect to any Award that constitutes a deferred compensation arrangement within
the meaning of Code Section 409A. (d) Binding Nature of Agreement. The terms and
conditions of this Agreement shall apply with equal force to any additional
and/or substitute securities received by you in exchange for, or by virtue of
your ownership of, the Award Units, to the same extent as the Award Units with
respect to which such additional and/or substitute securities are distributed,
whether as a result of any spin-off, stock split-up, Employee Restricted Stock
Unit Grant - US



--------------------------------------------------------------------------------



 
[exhibit10bppih2018restri004.jpg]
stock dividend, stock distribution, other reclassification of the Common Stock
of the Company, or similar event, except as otherwise determined by the
Administrator. If the Award Units are converted into or exchanged for, or
stockholders of the Company receive by reason of any distribution in total or
partial liquidation or pursuant to any merger of the Company or acquisition of
its assets, securities of another entity, or other property (including cash),
then the rights of the Company under this Agreement shall inure to the benefit
of the Company’s successor, and this Agreement shall apply to the securities or
other property (including cash) received upon such conversion, exchange or
distribution in the same manner and to the same extent as the Award Units. 9.
Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or this
Agreement shall alter your at-will or other employment status or other service
relationship with the Company (or an Affiliate), nor be construed as a contract
of employment or service relationship between the Company (or an Affiliate) and
you, or as a contractual right of you to continue in the employ of, or in a
service relationship with, the Company (or an Affiliate) for any period of time,
or as a limitation of the right of the Company (or an Affiliate) to discharge
you at any time with or without cause or notice and whether or not such
discharge results in the forfeiture of any Award Units or any other adverse
effect on your interests under the Plan. 10. The Company’s Rights. The existence
of the Award Units shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or other stocks with preference ahead of
or convertible into, or otherwise affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of the Company’s assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise. 11.
Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to you at the address contained
in the records of the Company, or addressed to the Administrator, care of the
Company for the attention of its Corporate Secretary at its principal executive
office or, if the receiving party consents in advance, transmitted and received
via telecopy or via such other electronic transmission mechanism as may be
available to the parties. 12. Entire Agreement. This Agreement contains the
entire agreement between the parties with respect to the Award Units granted
hereunder. Any oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of this
Agreement with respect to the Award Units granted hereunder shall be void and
ineffective for all purposes. In the event a court of competent jurisdiction
deems any provision hereof to be unreasonable, void, or unenforceable, such
provision(s) shall be deemed severed from the remainder of the Agreement, which
shall continue in all other respects to be valid and enforceable. It is the
intent of the parties that any such provision(s) of this Agreement declared
void, unreasonable, or unenforceable shall be deemed by a court of competent
jurisdiction revised to the minimum amount necessary in order to be valid and
enforceable. 13. Amendment. This Agreement may be amended from time to time by
the Administrator in its discretion; provided, however, that this Agreement may
not be modified in a manner that would have a material adverse effect on your
rights with respect to the Award Units as determined in the discretion of the
Administrator, except as otherwise provided in (a) Section 8 of this Agreement,
(b) the Plan or (c) a written document signed by each of the parties hereto. 14.
Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is provided to you with this Agreement. Employee Restricted Stock Unit
Grant - US



--------------------------------------------------------------------------------



 
[exhibit10bppih2018restri005.jpg]
15. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts which include Niles, Illinois, and you
hereby agree and submit to the personal jurisdiction of any federal court
located in the district which includes Niles, Illinois or any state court in the
district which includes Niles, Illinois. You further agree that you will not
deny or attempt to defeat such personal jurisdiction or object to venue by
motion or other request for leave from any such court. 16. Resolution of
Disputes. Any dispute or disagreement which shall arise under, or as a result
of, or pursuant to or relating to, this Agreement shall be determined by the
Administrator in good faith in its absolute and uncontrolled discretion, and any
such determination or any other determination by the Administrator under or
pursuant to this Agreement and any interpretation by the Administrator of the
terms of this Agreement, will be final, binding and conclusive on all persons
affected thereby. You agree that before you may bring any legal action arising
under, as a result of, pursuant to or relating to, this Agreement you will first
exhaust your administrative remedies before the Administrator. You further agree
that in the event that the Administrator does not resolve any dispute or
disagreement arising under, as a result of, pursuant to or relating to, this
Agreement to your satisfaction, no legal action may be commenced or maintained
relating to this Agreement more than twenty-four (24) months after the
Administrator’s decision. 17. Headings. The headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. 18. Counterparts. This Agreement may be executed in multiple
counterparts, each of which is deemed to be an original, but all of which taken
together constitute one and the same Agreement and shall become effective when
all counterparts have been executed by each of the parties hereto and delivered
to the other. Facsimile and other electronic transmissions (including in
portable document format) of any originally executed document (including this
Agreement) shall be deemed to be the same as a delivered, executed original. 19.
Electronic Delivery of Documents. By your signing this Agreement, you (i)
consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Award Units and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents. 20. No Future Entitlement. By your signing this Agreement, you
acknowledge and agree that: (i) the grant of these Award Units is a one-time
benefit which does not create any contractual or other right to receive future
grants of stock, or compensation in lieu of stock grants, even if stock grants
have been granted repeatedly in the past; (ii) all determinations with respect
to any such future grants, including, but not limited to, the times when stock
grants shall be granted, the maximum number of Shares subject to each stock
grant, and the times or conditions under which restrictions on such stock grants
shall lapse, will be at the sole discretion of the Administrator; (iii) the
value of this stock grant is an extraordinary item of compensation which is
outside the scope of your employment contract, if any; (iv) the value of this
stock grant is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments or similar payments, or
bonuses, long-service awards, pension or retirement benefits; (v) the vesting of
these Award Units ceases upon termination of employment with the Company or
transfer of employment from the Company, or other cessation of eligibility for
any reason, except as may otherwise be explicitly provided in this Agreement;
(vi) the Company does not guarantee any future value of these Award Units; and
(vii) no claim or entitlement to Employee Restricted Stock Unit Grant - US



--------------------------------------------------------------------------------



 
[exhibit10bppih2018restri006.jpg]
compensation or damages arises if these Award Units do not increase in value and
you irrevocably release the Company from any such claim that does arise. 21.
Personal Data. For purposes of the implementation, administration and management
of this Award or the effectuation of any acquisition, equity or debt financing,
joint venture, merger, reorganization, consolidation, recapitalization, business
combination, liquidation, dissolution, share exchange, sale of stock, sale of
material assets or other similar corporate transaction involving the Company (a
“Corporate Transaction”), you consent, by execution of this Agreement, to the
collection, receipt, use, retention and transfer, in electronic or other form,
of your personal data by and among the Company and its third party vendors or
any potential party to a potential Corporate Transaction. You understand that
personal data (including but not limited to, name, home address, telephone
number, employee number, employment status, social security number, tax
identification number, date of birth, nationality, job and payroll location,
data for tax withholding purposes and Shares awarded, cancelled, vested and
unvested) may be transferred to third parties assisting in the implementation,
administration and management of the stock grant or the effectuation of a
Corporate Transaction and you expressly authorize such transfer as well as the
retention, use, and the subsequent transfer of the data by the recipient(s). You
understand that these recipients may be located in your country or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than your country. You understand that data will be held only as
long as is necessary to implement, administer and manage the stock grant or
effect a Corporate Transaction. You understand that you may, at any time,
request a list with the names and addresses of any potential recipients of the
personal data, view data, request additional information about the storage and
processing of data, require any necessary amendments to data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s Secretary. You understand, however, that refusing or withdrawing
your consent may affect your ability to accept a stock grant. 22. Consideration
for Shares. To ensure compliance with applicable state corporate law, the
Company may require you to furnish consideration in the form of cash or cash
equivalents equal to the par value of the Shares issued to you upon settlement
of the Award Units, and you hereby authorize the Company to withhold such amount
from remuneration otherwise due you from the Company. 23. Recoupment. The Award
Units (and any compensation paid or Shares issued upon settlement of the Award
Units) are subject to recoupment in accordance with the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy
or practice otherwise required by applicable law. Employee Restricted Stock Unit
Grant - US



--------------------------------------------------------------------------------



 
[exhibit10bppih2018restri007.jpg]
GLOSSARY (a) “Administrator” means the Board of Directors of Perma-Pipe
International Holdings, Inc. and/or the committee(s) or officer(s) appointed by
the Board that have authority to administer the Plan. (b) “Affiliate” means any
entity, whether now or hereafter existing, which controls, is controlled by, or
is under common control with the Company (including but not limited to joint
ventures, limited liability companies and partnerships). For this purpose,
“control” shall mean ownership of 25% or more of the total combined voting power
or value of all classes of stock or interests of the entity, or the power to
direct the management and policies of the entity, by contract or otherwise. (c)
“Cause” means termination in whole or substantial part, for gross negligence or
willful misconduct in the execution of your duties, for conviction of, or entry
of a plea of guilty or nolo contendere to, any felony or any act of fraud,
embezzlement, misappropriation, or a crime involving moral turpitude, or for
commission of any act which causes or may reasonably be expected to cause
substantial damage to the Company (d) “Company” means Perma-Pipe International
Holdings, Inc. (e) “Securities Act” means the Securities Act of 1933, as
amended. (f) “Service” means your employment or other service relationship with
the Company and its Affiliates. Your Service will be considered to have ceased
with the Company and its Affiliates if, immediately after a sale, merger or
other corporate transaction, the trade, business or entity with which you are
employed or otherwise have a service relationship is not Perma-Pipe
International Holdings, Inc. or its successor, or an Affiliate of Perma-Pipe
International Holdings, Inc. or its successor. (g) “You”; “Your”; “Employee”,
means the recipient of the Award Units as reflected in the first paragraph of
this Agreement. Whenever the word “Employee”, “you” or “your” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Administrator, to apply to the
estate, personal representative, or beneficiary to whom the Award Units may be
transferred by will or by the laws of descent and distribution, the words
“Employee”, “you” and “your” shall be deemed to include such person. Employee
Restricted Stock Unit Grant - US



--------------------------------------------------------------------------------



 
[exhibit10bppih2018restri008.jpg]
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer. Perma-Pipe International Holdings, Inc. By: Date: The
undersigned hereby acknowledges that he/she has carefully read this Agreement
and agrees to be bound by all of the provisions set forth herein. The
undersigned also consents to electronic delivery of all notices or other
information with respect to the Award Units or the Company. WITNESS: GRANTEE
Date: Employee Restricted Stock Unit Grant - US



--------------------------------------------------------------------------------



 
[exhibit10bppih2018restri009.jpg]
Exhibit A Standing Order Election By executing this Irrevocable Standing Order
Election (this “Standing Order”), I wish to notify the Company of my election to
satisfy any withholding taxes due in connection with each and every vesting date
for the Award Units by applying proceeds from a market sale of Company
securities issuable as a result of such vesting date. I understand that if I do
not execute this Standing Order, then the Company will require that I pay my
withholding obligations by cash or check, or the Company will deduct the amount
of any withholding obligations from other payments due to me. IMPORTANT NOTES: 
You may not enter into this Standing Order if you are in possession of material
non-public information. If you are in possession of material non-public
information, then you must wait to complete this Standing Order until such time
as you no longer possess material non-public information.  No sales may be made
pursuant to this Standing Order for 30 calendar days following its execution. To
ensure that you can satisfy your withholding obligations by selling Shares in
the market, you should return this form to the Company as soon as possible, but
in no event later than 30 days before the first vesting date of your Award Units
listed in the Agreement. By signing below, I understand that I am agreeing to
the following provisions: 1. I am executing this Standing Order to authorize the
Company and any broker the Company designates (the “Broker”) to take the actions
described in this Paragraph 1. I authorize the Company to transfer the Shares
issued to me upon settlement of the Award Units to the Broker to be held in an
account for my benefit (the “Brokerage Account”), and I irrevocably authorize
the Broker to sell, at the market price and on the date the Shares are issued by
the Company (or, if all or a portion of the sale cannot be completed on such
date because of insufficient demand or a market disruption, then on the next
following business day on which the sale can be made) the number of Shares
necessary to obtain proceeds sufficient to satisfy the amount of any withholding
obligations associated with my Award Units indicated by the Company to the
Broker. I understand and agree that the number of Shares that the Broker will
sell will be based on the Company’s estimate (or Broker’s estimate if it
provides such service) of the Shares required to satisfy the withholding
obligations, using the closing price of a Share of the Company’s common stock on
the trading day immediately prior to vesting date (or such other date as any
withholding obligations become due). I agree to execute and deliver such
documents, instruments and certificates as may reasonably be required in
connection with the sale of the Shares pursuant to this Standing Order. 2. I
agree that the proceeds received from the sale of Shares pursuant to Paragraph 1
will be used to satisfy any withholding obligations associated with my Award
Units and, accordingly, I hereby authorize the Broker to pay such proceeds to
the Company for such purpose. I understand that, to the extent that the proceeds
obtained by such sale exceed the amount necessary to satisfy the withholding
obligations, such excess proceeds shall be deposited into the Brokerage Account
and, if a shortfall occurs, the Broker may sell additional Shares held in my
Brokerage Account, the Company may deduct any remaining withholding obligations
from any compensation or other payment of any kind due to me, or the Company may
require that I pay any remaining withholding obligations to by cash or check. I
further understand that any Shares that are issuable to me as a result of the
vesting of my Award Units that are not sold to satisfy withholding obligations
will be deposited into the Brokerage Account. Employee Restricted Stock Unit
Grant - US



--------------------------------------------------------------------------------



 
[exhibit10bppih2018restri010.jpg]
3. I have reviewed with my own tax advisors the federal, state, local and
foreign tax consequences of this grant and the actions contemplated by the
Agreement and this Standing Order. I am relying solely on such advisors and not
on any statements or representations of the Company or any of its agents. I
understand that I (and not the Company) will be responsible for my own tax
liability that may arise as a result of this Standing Order. 4. I represent to
the Company that, as of the date hereof, (i) I am not aware of any material
nonpublic information about the Company or its Common Stock, (ii) the Company is
not in a black out period (as defined in the Company’s Insider Trading Policy),
(iii) sales will not be commenced within 30 calendar days of adoption of this
Standing Order, (iv) I am not subject to any legal, regulatory or contractual
restriction or undertaking that would prevent the sales of Shares contemplated
by this Standing Order, and (v) I am entering into this Standing Order in good
faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b5-1. The Company and I have structured this Agreement to comply with the
affirmative defense to liability under Section 10(b) of the Securities Exchange
Act of 1934, as amended, under Rule 10b5-1(c)(1) issued under such Act, and this
Standing Order shall be interpreted to comply with such requirements. IN WITNESS
WHEREOF, the parties hereto have executed this Standing Order as of the last
date indicated below. Perma-Pipe International Holdings, Inc. Date: By: GRANTEE
Date: Employee Restricted Stock Unit Grant - US



--------------------------------------------------------------------------------



 